                   Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 1 of 15


  RECEIVED
         DEC    1 02020

CLERK,          DISTRICT COURT     IN THE UNITED STATES DISTRiCT COURT
                       OF TEXAS
                                     FOR THE WESTERN DISTRICT OF TEXAS
                 EPUTY CLERK               SAN ANTONIO I)IVESION


           MARIO SAUCEDO,                               )
                                                        )

                    Plaintiff,                          )
                                                        )

           V.                                           )         Case No.:


           ALPHA FACILITIES SOLUTIONS,
                                                        )

                                                        )

                                                        )
                                                                SA2OCAI412                                              Jkp
           LLC                                          )
                                                        )

                    Defendant.                          )
                                                       I


                          PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL

                    COMES NOW Plaintiff, Mario Saucedo ("PLAINTIFF"), through undersigned counsel,

          and files her Complaint and Demand for Jury Trial against Defendant, Alpha Facilities Solutions,

          LLC ("DEFENDANT"), and in support states as follows:

                                            NATURE OF TIlE CLAIMS

                    1.     This is an action for monetary damages pursuant     tO   Title   I   of the Americans with

          Disabilities Act of 1990, as amended. 42 U.S.C.              §   12101    ci   seq.    ("ADA") to redress

          DEFENDANT'S unlawful employment practices against PLAINTIFF, including DEFENDANT's

          discrimination and retaliation against PLAINTIFF due to his disability and PLAINTIFF's requests

          for reasonable medical accommodations and retaliation for PLAINTiFF's lawful utilization of

          protected medical leave.




                                                     Page   1   of 9
       Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 2 of 15




                                      JURISDICTION AND VENUE

        2.         This court has jurisdiction herein pursuant to 28 U.S.C.   §sS   1331 and 1343, as this


action involves federal questions regarding deprivation of PLAINTIFF's civil rights under the

ADA.

        3.         Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to PLAINTIFF's claim, occurred in this

District.

                                                THE PARTIES

        4,        PLAINTIFF is a citizen of the United States, and is, and was at all times, material,

a resident    of the state of Texas, residing   in Bexai County.

        5.        DEFENDANT is a domestic limited liability company whose primary place of

business is San Antonio, Texas

        6.        DEFENDANT does business iii this judicial district and PLAINTiFF worked for

DEFENDANT at its 11503 NW Military t-IWY, San Antonio, TX 78231 location.

        7.        DEFENDANT is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees.

                                   PROCEDURAL REOUJREMENTS

        8.        PLAINTiFF has complied with all statutory prerequisites to filing this action,

        9.        On December 13, 2018, PLAiNTIFF filed discrimination claims with the Equal

Employment Opportunity Commission ("EEOC") against DEFENDANT, satisfying the

requirements of 42 U.S.C.      §   2000e-5(b) and (e).

        10.       PLAINTIFF's discrimination charge was filed within the required amount of days

after the alleged unlawful employment practices occurred.



                                                  Page 2 of 9
          Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 3 of 15




           ii.      On September II 2020, the EEOC issued to PLAiNTIFF a Notice of Right to Sue,

pertaining to DEFENDANT.

           12.      This Complaint was flied within ninety clays of receipt of the EEOC's Right to Sue

letter.


                                      FACTUAL ALLEGATIONS

           13.      PLAINTIFF is a disabled male.

           14.      At all times relevant to this action. PLAiNTIFF was a qualified individual with a

disability within the meaning of the ADA. PLAINTIFF has an actual disability, has a record of

being disabled, and/or is perceived as being disabled by DEFENDANT.

           IS.      On or about April 2015, PLAINTIFF was hired by DEFENDANT.

           I   6.   At the times relevant to the subject case, PLAINTIFF was a Systems Administrator

for DEFENDANT.

          17.       On or about May 2018, PLAINTIFF had a flare up of his protected medical

condition pertaining to his mental health.

          jg,       On orabout May 4,2018, PLAINTIFF had a meeting with Katy Garcia (Owner),

Keith Plummer (Director, at the time of meeting), and Steve Summeral (Director of IT) wherein

he informed them that he would need protected medical leave for his mental health.

          19.       PLAINTiFF applied for and was granted protected medical leave.

          20.       PLAINTIFF's health care providet' filled out the medical certification requesting

that lie be out 8 weeks from May 7, 2018, which is July 2, 2018, due to his disabilities.

          21.       While PLAINTIFF was out of on protected medical leave, Samantha Garcia,

Human Resources & Office Manager, contacted PLAiNTiFF several times, She made several

threatening comments to PLAINTIFF including, informing him that he needed to return to work


                                               Page 3 of 9
        Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 4 of 15




to secure his job, stating, "I hope they are doing you a world of good because they are clearly not

thinking about your livelihood," informing him that when his PTO ran out that he would have to

pay his portion   of his medical benefits. stating, "who knows   ii' the   doctors viIl administer care,

maybe they will change their tune and stop providing medical care if DEFENDANT} stopped

paying PLAINTIFF's insurance premiums," and informing him that DEFENDANT washiring a

temporary employee into PLAINTIFF's position and that person "very well could become

permanent."

        22.    On or about June 23, 20! 8, prior to the expiration of PLAINTIFF's requested leave

time, he text messaged Mr. Plummer stating That lie was excited to return to work on June 26,

2018.

        23.    The same day, on June 26, 2018, PLAINTIFF realized that his email access to his

company email had been removed.

        24.    Two days later, on or about .June 28, 2018, Ms. Garcia terminated PLAINTIFF's

employment for job abandonment.

        25.    DEFENDANT'S only contact with PLAINTIFF about returning to work were

submitted through his company email account which PLAINTFF did nol have access to.

        26.   On or about June 27, 2018, DEFENDANT offered to rehire PLAINTIFF but he was

going to be put on a 6 month probationary period, lie constituted a new hire, and his job duties

were substantially decreased.

        27.   PLAINTIFF demanded that lie he rehired with his previous tenure and

DEFENDANT acquiesced but did not lift his probationary period.

        28.   PLAINTIFF made a second demand that his probationary period be lifted but Ms.

Garcia told PLAINTIFF that DFENDANT reUused to do so.



                                           Page 4 of 9
       Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 5 of 15




        29      In that same meeting with Ms. Garcia told PLAINTIFF that DEFENDANT was,

"doing a very generous thing offering   him   his job back," and "they want to trust him not to leave

them again." She also asked PLAINTIFF what his "end game" was.

        30.     Upon his rehire, in early August, PLAINTIFF's access to information and assigned

tasks had been greatly reduced.

        31.     PLAINTIFF inquired to Mr. Sumnieral why his tasks were removed due to being

prescribed a security access tier that contained restrictions, and Mr. Summeral told PLAINTIFF,

"There had been a break in trust, and [PLAINTIFF] would no longer have those privileges."

       32.     Prior to his leave, PLAINTIFF and Mr. Summeral discussed setting security tiers

for different security access leveIs but it was unambiguously determined that both PLAINTIFF

and Mr. Sunimeral would have the highest level     of access.

       33.     Mv.   Summeral told PLAINTIFF that he felt, "[PLAINTIFF] had broken

DEFENDANT's trust. [Mr. Surnmeral] thought [they] were friends, and he was upset that

PLAINTIFF did not respond to the voice message that he left."

       34.     Mr. Sumnieral continued to press PLAINTIFF about his leave stating, "You mean

to say, that [PLAINTIFF] could not make a 30 second phone call but you manage to drive home

everyday."

       35.     On or about October 15, 2018, Mr. Summeral harassed PLAINTIFF about his

attendance by stating, "I am also getting really pissed off about your constant calling in. You iieed

to get that (medical condition) under control. This is not acceptable." He continued to berate

PLAINTIFF about calling in too late when PLAINTIFF drove past the office due to a flare-up of

his medical condition, Mr. Swnmerat said, "you should know when you wake up that you are sick

or not feeling well and notify me that you are not coming in."



                                              Page 5 of 9
         Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 6 of 15




          36.    Mr. Summeral made belittling comments to PLAINTIFF such as, "why is this still

 on your desk? That is the stupid way of doing it."

          37.    PLAINTIFF was sub ected to increased scrutiny and general disrespect which led

 to an exacerbation in his medical condition.

          38.    DEFENDANT's treatment of PLAINTIFF after his returned caused significant

 adverse efftcts to his mental health.

          39.    PLAINTIFF's mental health began to deteriorate after returning to work and being

 discriminated against in the workplace.

         40.     DEFENI)ANT's discrimination of PLAINTIFF following his return to work, and

 the adverse effects to his mental health left him with no choice but to separate his employment.

         41.     On or about February 5, 2019, PLAINTIFF's employment ended                     with

 DEFENDANT,

         42.     PLAINTIFF has been damaged by DEFENDANTS illegal conduct.

         43.    PLAINTIFF has had to retain the services of undersigned counsel and has agreed

to pay said counsel reasonable attorneys' fees.

                Count 1: Disability Based Discrimination in Violation of the ADA

         44.    PLAINTIFF re-alleges and adopts, as if fully set forth herein, the allegations stated

in Paragraphs J -43 above.

         45.    At all times relevant to this action, PLAINTEFF was a qualified individual vho had

a   disability within the meaning of the ADA. PLAiNTIFF has an actual disability, hasa record of

'being disabled, and/or was perceived as being disabled by DEFENDANT.

         46.    PLAiNTIFF was always able to perform the essential functions of his job during

his employment with 1)EFENDANT, with the exception         of the time lie was out on leave.


                                             Page 6 of 9
      Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 7 of 15




       47.        DEFENDANT is prohibited under the ADA from discriminating against

PLAINTIFF because of PLA1NTIFFs disability regarding discharge, employee compensation,

and other terms, conditions, and privileges of employment.

       48.        DEFENDANT violated the ADA by removing PLAiNTlFFs duties, restricting his

access, placing him in unwarranted probation, harassing him, excessively scrutinizing him,

patronizing comments about his condition, and otherwise discriminating against PLAINTIFF

based on his disability.

       49.        PLAINTIFF has been damaged by DEFENDANTs illegal conduct.

       50.        DEFENDANT intentionally discriminated            against PLAINTIFF based on

PLAINTIFFs disability.

       51.        DEFENDANT's discriminatory conduct in violation of the ADA, has caused

PLAINTIFF to suffer a loss of pay, benefits, and prestige.

       52.        DEFENDANT's actions have caused PLAINTIFF to stiffer mental and emotional

distress, entitling him to compensatory damages.

       53.        DEFENDANT       hs   engaged in discriminatory practices with malice and reckless

indifference to the PLAINTIFF's protected rights, thereby entitling her to punitive damages.


                           Count!!: Retaliation in Violation of the ADA

       54.        PLAINTIFF realleges and adopts, as if fully set forth herein, the allegations stated

in Paragraphs -43 above.
              1




       55.        DEFENDANT intentionally retaliated against PLAINTIFF for engaging in

protected activity and by restricting his access, placing him in unwarranted probation, harassing

him,, making patronizing comments about his condition, and excessively scrutinizing him.

       56..       DEFENDANT's conduct violates the ADA.


                                              Page 7 of 9
      Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 8 of 15




        57.     DEF1..NDANT'S discriminatory conduct, in violation of the ADA, has caused

PLAINTIFF to suffer a loss of pay, benefits, and prestige.

        58.         DEFENDANT's actions have caused PLAINTIFF to suffer mental and emotional

distress, entitling her to compensatory damages.

        59.     DEFENDANT has engaged in discriminatory practices with malice and reckless

indifference to the PLAINTIFF's federally protected rights, thereby entitling her to punitive

damages.


                                     PRAYER FOR RELIEF

        WHEREFORE, PLAINTIFF, requests this Honorable Court

       a)       Enter judgment requiring DEFENDANT to pay back wages and back benefits

found to be due and owing at the time of trial, front-pay, compensatory damages, including

emotional distress damages, in an amount to be proved at trial, punitive damages, and prejudgment

interest thereon;

       b)      Grant PLAINTIFF costs and an award of reasonable attorneys' fees (including

expert fees); and

       c)      Award any other and further rel ief as this Court deems just and proper.

                                        JURY DEMAND

       PLAINTIFF hereby requests a trial by jury on all triable issues herein.


                                             Respectfully Submitted:


                                             Is! Mario Saucedo
                                             Mario Saucedo
                                             3903 Barrington ST, Apt. 115,
                                             San Antonio, Texas 78217
                                             1: (2 10) 557-9975

                                           Page 8 of 9
Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 9 of 15




                            woote1u2ic;opoonusJAJ


                                              -t)        rc   c

                                 oi   s'




                              6 5J0
         Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 10 of 15




    +
O
                      U.S.   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                           San Antonio Field Office
-
                                                                                     5410 Froderieksburg Road. Suite 200
                                                                                            San Antonio, TX 78229-3555
                                                                               Intake hiformation Group: (800) 669-4000
                                                                         Intake Enlonnanon Group 1       fl.
                                                                                                          (800) 669-6820
                                                                                 San Anonin Direet 1)ial: (210) 640-7530
                                                                                                    FAX (210) 281-2522
                                                                                                 Website:            vjg
Gabrielle Kiepper
SPJELBERGER LAW GROUP
202 S. Hooverl3lvd
Tampa, FL 33609


Re:        EEOC Charge: 451-2019-00813
           Charging Party: Mario Saucedo
           Respondent:     ALPHA FACILITIES SOLUTIONS

Dear Gabrielle Klepper:

       Thank you for the additional information you submitted in response to our preliminary
assessment of the evidence. We want to assure you that all the evidence submitted by you and the
employer has been considered in our review of your client's case.

        After review of the additional information you provided, it is our assessment that further
investigation is unlikely to result in a violation of the statutes we entbrcc. As explained in our March 3,
2020 letter, the evidence indicates terminated for not returning to work when expected and then rehired
when you decided to return. The available information does not support a conclusion that Retaliation
were factors in your client's employment experiences. While we realize that you have firm views that
the evidence supports your position your client was discriminated against, the final determination must
comport with our interpretation of the available evidence and the laws we enforce.

         Accordingly, we decline to take further action on the charge. Please find enclosed Dismissal and
Notice of Rights that represents a final determination by the U.S. Equal Employment Opportunity
Commission (EEOC) and describes your client's right to pursue the matter by filing a lawsuit in federal
court within ninety (90) days of receipt of the dismissal notice. If you or your client fail to file a lawsuit
within the statutory ninety (90) day period following receipt of our dismissal notice, your client's right                     IC)


sue in federal court will expire and cannot be restored by EEOC.


                                                           Sincerely,
                                                                         Oy       qr'd b   ,




                                               Jose Colon-Franqul
    9   11/2020                                                          pa,,   anoso          w
Date                                                       Jose Colon-Franqui
                                                           Enforcement Supervisor


Enclosure: Dismissal and Notice of Rights
cc:

Mario Saucedo
9619 Don Trail
San Antonio, TX 78254

                                                                                  RECEIVED SEP 152020
                                                                                                   CANNED
                                                                                                             SAFt)   U)   1.   2020

                                                                                                   SEP   i
                    Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 11 of 15



EEOC Form   161(11/16)                    U.S.   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:    Mario Saucedo                                                                   From:      San Antonio Field Office
       9619 Don TraIl                                                                             5410 Fredericksburg Rd
       San Antonio, TX 78254                                                                      Suite 200
                                                                                                  San Antonio, TX 78229


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDEN77AL (29 CFR §1601.7(8))
EEOC Charge No.                                  EEOC Representative                                                       Telephone No.

                                                 Sybil Edwards,
451-2019-00813                                   Investigator                                                              (210) 640-7563

THEEEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                  The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      LJThe Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
      LJ          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge
                  The EEOC issues the following determInation: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. This does not certify that the respondent Is in compliance with
                  the statutes. No finding is made as to any other Issues that might be construed as having been raised by this charge.
                  The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.

      r:i         Other (briefly stale)



                                                          - NOTICE      OF SUIT RIGHTS               -
                                                    (See the additional Information attached to   this   form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.
                                                                     On behalf of the Commission

                                           Jose Colon-Franqui                                                     FOR         9/11/2020
                                                                            D.O3OO9O IIlm*-mw
Enclosures(s)                                                        Travis G. Hicks,                                            (Dale Mailed)

                                                                         Director
CC.
             Samantha Garcia                                                          Gabrielle Kiepper
             HR Director                                                              SPIELBERGER LAW GROUP
             ALPHA FACILITIES SOLUTIONS, LLC                                          202 S. Hoover Blvd
             11503 NW Military Hwy                                                    Tampa, FL 33609
             San Antonio, TX 78231




                                                                                                                  RECEIVED SEP 152020
                 Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 12 of 15



Enclosure with EEOC
Form 161 (11/16)
                                             INFORMATION RELATED TO FILING SuiT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                              (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of Slate law may be shorter or more limited than those described below.)

                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination In Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the dae you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over,1 your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the dat+ you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudnt that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where th Notice is signed) or the date of the postmark, if later.
Your lawsuit may e filed In U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to yoUr attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can Ie brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clbrk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strtegy decisions for you.

PRIVATE SUIT RIGHTS               -.   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
                  -
before 7/1/10 n& 12/1/10 -- in order to recover unpaid wages due for July 2008. This timelimit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must b filed within 90 days of this Notice      within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot affod or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do               relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about yur legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge numier (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within B months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)
             Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 13 of 15


             IF   YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA):                                       The ADA was
amended, effective January 1, 2009, to broaden   the  definitions of disability to make  it easier for individuals to,
be covered under the ADAJADAAA. A disability is still defined as (1) a         physical or  mental  impairment   that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially  limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you elan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended reaulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disabilitv regulations.cfm.

"Actual" disability or a "record of" a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record of" a disability):

 )    The limitations from the impairment no longer have to be severe or significant for the impairment to
      be considered substantially limiting.
 >  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
    learning, thinking, concentrating, reading, bending, and communicating (more 'examples at 29 C.F.R. §
    1630.2(i)), "major life activities" now include the operation of major bodily functions, such as:
    functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
    genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
    hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
    within a body system.
 ) Only one major life activity need be substantially limited.
 ) With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
    measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
    considered in determining if the impairment substantially limits a major life activity.
 )' An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
    cancer) is a disability if it would. be substantially limiting when active.
 ) An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
      months.

"Regarded as" coverage:
  )   An individual can meet the definition of disability if an employment action was taken because of an
      actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
      termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
      condition, or privilege of employment).
  >   "Regarded as" coverage under the ADAAA no longer requires that an impairment be substantially
      limiting, or that the employer perceives the impairment to be substantially limiting.
  )   The employer has a defense against a "regarded as" claim only when the impairment at issue is objectively
      BOTH transitory (lasting or expected to last six months or less) AND minor.
  )                                                                     f
      A person is not able to bring a failure to accommodate claim the individual is covered only under the
      "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require specj/icity in the complaint explaining how an
impairment substantially limits a major ljfe activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence



                                                                                     RECEIVED SEP 152020
            Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 14 of 15


                       For more information, consult the amended regulations and appendix, as well as
to establish disability.
explanatory ubliations available at httn://www.eeoc.gov/laws/types/disabilitv regulations.cfm.
                                                                                                                                  '
                                                                                                                            (b




                                                                                                                            =
                                                                                                                            C)        .
                                                                                                                             )        ..




                                                                                                                            Ii
                                                                                                                                  r1
                                                                                                                            <0


                                                                                                                            U.

                                                                                                                                 C)




                                                                                                            US. POSTAGE>>PITNEY8OWES
US EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
SAN ANTONIO DISTRICT OFFICE                                                                                  1                        ==--'
                                                 .r.r   AN E   L OPPORTUNITY   EMPLOYER
5410 FREDERICKSBURG ROAD SUITE 200
SAN ANTONIO, TX 78229-3555                                                                                  ZIP   78229   $ 000.500
                                                   ------'<                                                 0000361593SEP        11        2020
OFFICIALBUSINESS
                                             /
PENAllY FOR PRIVATE USE $300
                                                        52020




                                                                                                                                              I
                                                                               7.52 NFE 1   319ItL9/1l/?
                                                                                               SED
                                                                                                                                                  Case 5:20-cv-01412-JKP-RBF Document 1-1 Filed 12/10/20 Page 15 of 15




                                                                                    LAW COi
                                                                        W   KENNEDY BLVD STE 950                                              1
                                                                4890
                                                               ::r
                                                                TA
                                                                               RETJRN TO SENDER
                                                                    it,iiijIi1iIIII1iIiiIiIi,IJsij,iIiiIjIttiii,)Ii,jit1jlIIii
                                                                                                                                              I



                                                                                                                                              I
